United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-1428
                                  ___________

United States of America,              *
                                       *
            Appellee,                  * Appeal from the United States
                                       * District Court for the
      v.                               * Western District of Missouri.
                                       *
Mark McAvinew,                         *      [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: November 14, 2011
                                Filed: November 21, 2011
                                 ___________

Before SMITH, BOWMAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Mark McAvinew appeals from the sentence imposed by the District Court1 after
he pleaded guilty to a federal charge of bank robbery. We affirm.

      In December 2009, McAvinew robbed the Metcalf Bank in Kansas City,
Missouri, an FDIC-insured institution, of $3170. He was wearing his work uniform
(with his name on it) at the time and made his getaway in his marked work vehicle,
so he was easily identified and apprehended. In January 2010, a grand jury indicted

      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
McAvinew on a charge of bank robbery, and in August 2010, he pleaded guilty to the
charge. By this time, he had paid restitution.

        According to the Presentence Investigation Report, to which McAvinew filed
no objections, his U.S. Sentencing Guidelines range was thirty to thirty-seven months.
In his sentencing memorandum, McAvinew asked for probation and home
confinement based on his lack of a criminal record; his family relationships; his steady
job, which provided health insurance for him and his wife; the fact that he was
unarmed when he robbed the bank; his cooperation when he was arrested; and his
participation in drug treatment while he was on release. At sentencing in February
2011, the District Court sentenced McAvinew at the low end of the Guidelines range
to thirty months in prison. On appeal, McAvinew argues that the District Court did
not properly consider the 18 U.S.C. § 3553(a) sentencing factors, failed “to fully
consider the entire range of sentencing options,” and imposed an unreasonable
sentence. Br. of Appellant at 8. We “review the sentence under an abuse-of-
discretion standard.” Gall v. United States, 552 U.S. 38, 51 (2007).

        We first consider whether the District Court committed procedural error, that
is, whether the court, as McAvinew argues, failed to properly consider the § 3553(a)
sentencing factors. After reviewing the record, we conclude that this argument cannot
be sustained. While the District Court did not enumerate the relevant factors when
pronouncing McAvinew’s sentence, we have said repeatedly that this is not required.
See, e.g., United States v. Townsend, 617 F.3d 991, 994 (8th Cir. 2010) (per curiam).
 The court said—not once, but twice—that it considered the § 3553 factors when
determining McAvinew’s sentence. Sent. Tr. 21, 24. McAvinew directs us to nothing
in the record that would indicate that the court did not follow its mandate to weigh the
relevant sentencing factors. Further, the availability of a sentence of probation and
McAvinew’s arguments in mitigation were presented to the court, both in
McAvinew’s sentencing memorandum and at the hearing, and again, we have no
reason to believe that the court did not consider them. The court in the end concluded

                                          -2-
that “confronting an individual and making a demand for money,” when the victim
does not know whether the robber is armed, is a serious offense warranting a sentence
within the Guidelines range. Id. at 21. The court committed no procedural error.

       As for the substantive reasonableness of McAvinew’s sentence, we conclude,
considering the totality of the circumstances, that the District Court did not abuse its
discretion in imposing a presumptively reasonable sentence at the low end of the
Guidelines range. See Gall, 552 U.S. at 51. While we may have acted differently, we
defer to the District Court’s familiarity with this defendant, this crime, and the
Guidelines in general. See id. at 51–52.

    We cannot say that the District Court abused its discretion in sentencing
McAvinew. Accordingly, we affirm.
                  ______________________________




                                          -3-